NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1




             United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                  Submitted August 18, 2009
                                  Decided September 25, 2009 

                                              Before

                              WILLIAM J. BAUER, Circuit Judge

                              JOHN L. COFFEY, Circuit Judge

                              DIANE S. SYKES, Circuit Judge



UNITED STATES OF AMERICA,                                    Appeals from the United
          Plaintiff‐Appellee,                                States District Court for
                                                             the Northern District of
Nos. 08‐2614 and 08‐3026                                     Illinois, Eastern Division.

RICARDO VILLA and FRANCISCO TORRES,                          No. 99 CR 397
          Defendants‐Appellants.
                                                             Wayne R. Andersen, Judge.


        Ricardo Villa and Francisco Torres were convicted for their involvement in drug
trafficking – Villa following a guilty plea and Torres following a jury trial – and both were
sentenced to 360 months’ imprisonment.  They appealed, and we vacated both sentences
and remanded the cases to the district court for resentencing consistent with post‐Booker
standards.  See United States v. Torres, et al., Nos. 03‐1320, et al. (7th Cir. February 13, 2007)
(unpublished order).

       The district judge conducted separate resentencing hearings for Villa and Torres at
which he heard from counsel and the defendants.  As a result, Villa’s sentence was cut to
276 months while Torres’ sentence was reduced to 246 months.  Despite a substantial
reduction in their sentences, Villa and Torres appeal their new sentences.
Nos. 08‐2614 and 08‐3026                                                                 Page 2

       Court‐appointed counsel for Villa and Torres have filed motions to withdraw,
pursuant to Anders v. California, 386 U.S. 738 (1967), and United States v. Edwards, 777 F.2d
364 (7th Cir. 1985).  Both attorneys claim that there are no non‐frivolous issues requiring
appellate review.

        The court notified Villa and Torres of their attorneys’ motions and informed both
defendants that they could dispute counsel’s characterization of their appeals as frivolous. 
Villa responded and presented arguments that his sentence was invalid; Torres did not
respond.

        We have reviewed the records in both appeals, including the transcripts of the
original sentencing and resentencing hearings, the Anders briefs submitted by counsel and
Villa’s response and agree with counsel that there are no non‐frivolous issues for appeal in
either case.  The district judge properly calculated the applicable guideline ranges, did not
err in his factual findings, and imposed reasonable sentences below the range after
considering the factors articulated in 18 U.S.C. § 3553(a).

      We therefore AFFIRM Villa’s 276‐month sentence and Torres’ 246‐month sentence. 
Counsel’s motions to withdraw are GRANTED, and the appeals of both Villa and Torres are
DISMISSED.